Case 3:20-cv-00724-JPG-RJD Document 6 Filed 07/29/20 Page 1 of 1 Page ID #11



                                 IN THE UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF ILLINOIS

  KELLY D. SPARROW,

                   Plaintiff,

  V.                                                           Case No. 20-cv-724 JPG/RJD


  COMMISSIONER OF SOCIAL SECURITY,

                   Defendant.

                                     MEMORANDUM AND ORDER

        This matter comes before the Court on the plaintiff’s motion for leave to proceed in forma

pauperis (Doc. 3). A federal court may permit an indigent party to proceed without pre-payment of fees.

28 U.S.C. § 1915(a)(1). Nevertheless, a court can deny a qualified plaintiff leave to file in forma

pauperis or can dismiss a case if the action is clearly frivolous or malicious. 28 U.S.C. §

1915(e)(2)(B)(i). The test for determining if an action is frivolous or without merit is whether the

plaintiff can make a rational argument on the law or facts in support of the claim. Neitzke v. Williams,

490 U.S. 319, 325 (1989); Corgain v. Miller, 708 F.2d 1241, 1247 (7th Cir. 1983). When assessing a

motion to proceed in forma pauperis, a district court should inquire into the merits of the plaintiff’s

claims, and if the court finds them to be frivolous, it should deny leave to proceed in forma pauperis.

Lucien v. Roegner, 682 F.2d 625, 626 (7th Cir. 1982).

        Here, the plaintiff submitted an affidavit that shows he is not indigent. Therefore, the Court

DENIES the motion to proceed in forma pauperis without prepayment of fees and costs (Doc. 3).

        Further, the filing fee is due by August 5, 2020. Failure to pay the filing fee by the due

date may result in dismissal of this case.

IT IS SO ORDERED.
DATED: July 29, 2020

                                                  s/J. Phil Gilbert
                                                  J. PHIL GILBERT
                                                  DISTRICT JUDGE
